04/13/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0651


                                         DA 21-0651
                                     _________________

PETER GRIGG,

             Petitioner and Appellant,

      v.                                                             ORDER

ANDY COILE,

             Respondents and Appellees.
                                     _________________


       Appellant Peter Grigg, appearing self-represented, filed his opening brief on
March 30, 2022. The Court rejected Appellant’s opening brief, and Appellant filed an
amended opening brief on April 13, 2022. Prior to that filing being brought to the
Court’s attention, the Court issued an order pointing out that Appellant had not yet
submitted his corrected brief and directing him to do so by April 29, 2022, or the case
would be dismissed without further notice. That order is hereby RESCINDED.
       The Court has reviewed Appellant’s amended brief and will accept it for filing
with one condition. Montana Rule of Appellate Procedure 10(2) requires a party to serve
copies of all papers, including briefs, on all parties “at or before the time of filing.”
Appellant’s amended opening brief contains a certificate of service that lists the original
date Appellant filed his opening brief. Although it indicates that he sent the corrected
brief to the Clerk of Court on April 11, the certificate of service does not reflect that
Appellant served the amended opening brief on opposing counsel. Rule 10(4) permits the
clerk to accept papers for filing without a certificate of service but requires the certificate
of service to be filed within five business days.
       Accordingly,
       IT IS HEREBY ORDERED that Appellant shall immediately serve a copy of his
amended opening brief upon opposing counsel.
       IT IS FURTHER ORDERED that Appellant shall, on or before April 20, 2022,
file a revised certificate of service demonstrating compliance with the rules and stating
the date and manner of service upon opposing counsel pursuant to Rule 10(4).
         IT IS FURTHER ORDERED, as required by Rule 13(2), that the Appellant must
file seven copies of the amended certificate of service with the Clerk of the Supreme
Court.
         IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in Rule 13 shall run from the date of filing of the revised certificate of service.
         The Clerk of this Court is directed to mail a true copy of this Order to the Appellant
and to all counsel upon whom the brief was served.




                                                 2                                 Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                         April 13 2022